Title: John Quincy Adams to Mary Smith Cranch, 8 October 1785
From: Adams, John Quincy
To: Cranch, Mary Smith


     
      My Dear Aunt
      Haverhill. Octr. 8th. 1785
     
     Mr. Thaxter will want a horse in a short time, to go a journey, and I should be glad, if mine is not wanted, that Charles should come with him; as he desires to. He will then be of some service and of no expense; if Uncle Tufts thinks proper, Charles can ride the horse here, when he comes. But if he does not think it for the best, will you favour me with a Line that I may inform Mr. Thaxter.
     Cousin Betsy arrived here on Thursday evening, but Miss White will not let her come to keep house for us; but when Aunt returns she will spend some time here. Her being here affords me great pleasure. For I feel every day my aversion for forming new acquaintances, increase, and my affection for my old ones, take deeper root. I have seen no body since my arrival, and have been no where out of this house, excepting once at Mr. Thaxter’s Office. Whenever I get settled in to my Studies, I feel as if I could live Hermit like: and I hope I may always preserve such Disposition to a degree.
     All here, are well: Miss Hazen has as much gaiety, sociability and good nature as ever, Cousin B. Smith, as much solidity, prudence, and complaisance. Do you not think that these two Characters, which are both of them very amiable, form a striking contrast? It has often amused me to observe it.
     Tommy does not study quite so hard as probably he would, was his uncle at home, and perhaps he may retort the charge, upon me. He attends however the writing school, very punctually.
     Will you be so kind as to present my Respects and Compliments wherever they may be due, and especially to remember me to my uncle.
     I am, my dear Madam, with every Sentiment of Respect, your Nephew
     
      J. Q. Adams
     
     